11th Court of Appeals
Eastland, Texas
Opinion
 
Brian Anthony Pando
            Appellant
Vs.                  No. 11-03-00289-CR  – Appeal from Ector County
State of Texas
            Appellee
 
            Appellant has filed in this court a motion to dismiss his appeal.  The motion is signed by both
appellant and his attorney.  TEX.R.APP.P. 42.2.  The motion is granted.
            The appeal is dismissed.
 
                                                                                                PER CURIAM
 
November 26, 2003
Do not publish.  See TEX.R.APP.P. 47.2(b).
Panel consists of:  Arnot, C. J., and
Wright, J., and McCall, J.